
	
		I
		111th CONGRESS
		1st Session
		H. R. 914
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2009
			Mr. Burgess (for
			 himself and Mr. Gene Green of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title VII of the Public Health Service Act to
		  establish a loan program for eligible hospitals to establish residency training
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 Physician Workforce Enhancement Act of
			 2009.
		2.Hospital residency
			 loan programSubpart 2 of part
			 E of title VII of the Public Health Service Act is amended by adding at the end
			 the following new section:
			
				771.Hospital
				residency loan program
					(a)EstablishmentNot later than January 1, 2010, the
				Secretary, acting through the Administrator of the Health Resources and
				Services Administration, shall establish a loan program that provides loans to
				eligible hospitals to establish residency training programs.
					(b)ApplicationNo
				loan may be provided under this section to an eligible hospital except pursuant
				to an application that is submitted and approved in a time, manner, and form
				specified by the Administrator of the Health Resources and Services
				Administration. A loan under this section shall be on such terms and conditions
				and meet such requirements as the Administrator determines appropriate, in
				accordance with the provisions of this section.
					(c)Eligibility;
				preference for rural and small urban areas
						(1)Eligible hospital
				definedFor purposes of this section, an eligible
				hospital means, with respect to a loan under this section, a hospital
				that, as of the date of the submission of an application under subsection (b),
				meets, to the satisfaction of the Administrator of the Health Resources and
				Services Administration, each of the following criteria:
							(A)The hospital does
				not operate a residency training program and has not previously operated such a
				program.
							(B)The hospital has
				secured initial accreditation by the American Council for Graduate Medical
				Education or the American Osteopathic Association.
							(C)The hospital provides assurances to the
				satisfaction of the Administrator of the Health Resources and Services
				Administration that such loan shall be used, consistent with subsection (d),
				only for the purposes of establishing and conducting an allopathic or
				osteopathic physician residency training program in at least one of the
				following medical specialties, or a combination of the following:
								(i)Family
				medicine.
								(ii)Internal
				medicine.
								(iii)Emergency
				medicine.
								(iv)Obstetrics or
				gynecology.
								(v)General
				surgery.
								(vi)Preventive
				Medicine.
								(vii)Pediatrics.
								(viii)Behavioral and
				Mental Health.
								(D)The hospital
				enters into an agreement with the Administrator that certifies the hospital
				will provide for the repayment of the loan in accordance with subsection
				(e).
							(2)Preference for
				rural and small areasIn making loans under this section, the
				Administrator of the Health Resources and Services Administration shall give
				preference to any applicant for such a loan that is a hospital located in a
				rural areas (as such term is defined in section 1886(d)(2)(D) of the Social
				Security Act) or an urban area that is not a large urban area (as such terms
				are respectively defined in such section).
						(d)Permissible uses
				of loan fundsA loan provided under this section shall be used,
				with respect to a residency training program, only for costs directly
				attributable to the residency training program, except as otherwise provided by
				the Administrator of the Health Resources and Services Administration.
					(e)Repayment of
				loans
						(1)Repayment
				plansFor purposes of subsection (c)(1)(D), a repayment plan for
				an eligible hospital is in accordance with this subsection if it provides for
				the repayment of the loan amount in installments, in accordance with a schedule
				that is agreed to by the Administrator of the Health Resources and Services
				Administration and the hospital and that is in accordance with this
				subsection.
						(2)Commencement of
				repaymentRepayment by an eligible hospital of a loan under this
				section shall commence not later than the date that is 18 months after the date
				on which the loan amount is disbursed to such hospital.
						(3)Repayment
				periodA loan made under this section shall be fully repaid not
				later than the date that is 24 months after the date on which the repayment is
				required to commence.
						(4)Loan payable in
				full if residency training program canceledIn the case that an
				eligible hospital borrows a loan under this section, with respect to a
				residency training program, and terminates such program before the date on
				which such loan has been fully repaid in accordance with a plan under paragraph
				(1), such loan shall be payable by the hospital not later than 45 days after
				the date of such termination.
						(f)No interest
				chargedThe Administrator of
				the Health Resources and Services Administration may not charge or collect
				interest on any loan made under this section.
					(g)Limitation on
				total amount of loanThe
				cumulative dollar amount of a loan made to an eligible hospital under this
				section may not exceed $1,000,000.
					(h)PenaltiesThe Administrator of the Health Resources
				and Services Administration shall establish penalties to which an eligible
				hospital receiving a loan under this section would be subject if such hospital
				is in violation of any of the criteria described in subsection (c)(1).
					(i)ReportsNot later than January 1, 2014, and
				annually thereafter (before January 2, 2020), the Administrator of the Health
				Resources and Services Administration shall submit to Congress a report on the
				efficacy of the program under this section in increasing the number of
				residents practicing in each medical specialty described in subsection
				(c)(1)(C) during such year and the extent to which the program resulted in an
				increase in the number of available practitioners in each of such medical
				specialties that serve medically underserved populations.
					(j)Funding
						(1)Authorization of
				appropriationsFor the
				purpose of providing amounts for loans under this section, there are authorized
				to be appropriated $25,000,000 for the period of fiscal years 2010 through
				2020.
						(2)AvailabilityAmounts appropriated under paragraph (1)
				shall remain available until expended.
						(3)Repaid loan
				amountsAny amount repaid by, or recovered from, an eligible
				hospital under this section on or before the date of termination described in
				subsection (k) shall be credited to the appropriation account from which the
				loan amount involved was originally paid. Any amount so credited shall be
				available only for the purpose of carrying out the loan program under this
				section. Any amount repaid by, or recovered from, such a hospital under this
				section after such date shall be credited to the general fund in the
				Treasury.
						(k)Termination of
				programNo loan may be made
				under this section after December 31,
				2019.
					.
		
